ON MOTION FOR REHEARING.
Mr. Chief Justice Brown and Mr. Justice Dibrell
concurring in overruling motion.
We have given due consideration to the motion for rehearing in this case and it is overruled.
We fully concurred in the opinion of the court prepared by Mr. Justice Eamsev, which we believe correctly announces the law in this State on the subject. If the law is to be changed it must be done by the Legislature. This court has not considered the policy of that law.
Opinion delivered June 23, 1911.